UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6267



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
District Judge. (CR-00-8)


Submitted: April 29, 2004                      Decided:   May 6, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Williams, Appellant Pro Se.        Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Charles   Williams    appeals     the   district    court’s   order

denying his motion for return of property filed pursuant to Fed. R.

Crim. P. 41.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See United States v. Williams, No. CR-00-8 (E.D.

Va. Dec. 22, 2003).            We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -